PER CURIAM.
This is an interlocutory appeal from an order denying defendant’s motion to quash service of process. Process was effected under the Florida Long Arm Statute, Section 48.193, Florida Statutes (1975). The order denying the motion to quash is affirmed based upon Bank of Wessington v. Winters Government Securities Corp., 361 So.2d 757 (Fla. 4th DCA 1978), and Citizens State Bank v. Winters Government Securities Corp., 361 So.2d 760 (Fla. 4th DCA 1978).
AFFIRMED.
ANSTEAD, LETTS and BERANEK, JJ., concur.